 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDValley FordSales, Inc , d/b/a Friendly Ford(formerlyd/b/a Paul Johnson Ford)and International AssociationofMachinists and AerospaceWorkers, AFL-CIO, District LodgeNo 87 Case 20-CA-5585May 22, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSUpon a charge filed by the International AssociationofMachinists and Aerospace Workers, AFL-CIO, District Lodge No 87, herein called the Union, the GeneralCounsel for the National Labor Relations Board, bythe Regional Director for Region 20, issued a complaintdated June 4, 1969, against Valley Ford Sales, Inc ,d/b/a Friendly Ford herein called the Respondent, alleg-ing that the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended Copies of the charge,complaint, and notice of hearing were duly served uponthe RespondentWith respect to the unfair labor practices, the com-plaint alleges, in substance, that on February 12, 1969,a majority of the employees, in a unit found appropriateby the Acting Regional Director for Region 20 of theBoard,' in a secret-ballot election conducted under thesupervision of theRegionalDirector for Region 20,of the National Labor Relations Board, designated andselected the Union as their representative for the purpos-es of collective bargaining, and on February 20, 1969,said Regional Director certified the Union as the exclu-sive collective-bargainingrepresentative of the employ-ees in said unit The complaint further alleges thatsince on or about May 6, 1969, and at all times thereafter,the Respondent did refuse, and has continued to refuse,to bargain collectively with the Union as the exclusivecollective-bargaining representative of its employees Onor about June 7, 1969, the Respondent filed its answer,admitting in part, and denying in part, the allegationsof the complaint, presenting an affirmative defense, andrequesting that it be found not to have violated theActOn August 12, 1969, the General Counsel filed withthe Board a Motion for Summary Judgment allegingthat there are no factual issues which would warranta hearing Thereafter, on August 15, 1969, the Boardissued an order transferring proceeding to the Boardand notice to show cause On August 19, 1969, theRespondent filed its opposition to motion for summaryjudgmentPursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panelUpon the entire record in this case, the Board makesthe following'Decision and Direction of Election issued January 3 1969 in Case20-RC-8363 (not printed in NLRB volumes)Rulings onthe Motion for SummaryJudgmentPursuant to a petition filed on September 25, 1968,by the Machinists, seeking to represent certain employ-ees of the Respondent, a hearing was held on October16,1968On January 3, 1969, the Acting RegionalDirector for Region 20 issued a Decision and DirectionofElection finding the following unit of employeesappropriate and directing an electionAll new car, used car, fleet and truck departmentsalesmen employed at the Employer's Fresno, Cali-fornia operations, excluding all other employees,guards and supervisors as defined in the ActThe Respondent's request for review of this decisionwas denied by telegraphic order of the Board on January30,1969On February 12, 1969, pursuant to the Decision andDirection of Election, an election was held among theemployees in the unit described above, to determinewhether or not they desired to be represented for collec-tive-bargaining purposes by International Associationof Machinists and Aerospace Workers, AFL-CIO, Dis-tract Lodge No 87 The tally of ballots showed that11 votes were cast for the Union, 4 against the Union,and 5 were challenged Thereafter, a certification ofrepresentativewas issued to the Union on February20, 1969By a letter dated April 17, 1969, the Union requestedthe Respondent to bargain collectively The Respondentrefused by a letter dated May 6, 1969 On May 13,1969, the Union filed the charge upon which the complaint herein was predicatedIn its memorandum of points and authorities in opposi-tion to motion for summary judgment, the Respondentcontends in substance that (1) the petition filed in Case20-RC-8363 should have been dismissed on the groundthat it was not signed by an authorized representativeof the Petitioner, (2) the Regional Director erred infailing to dismiss the petition for failure to encompassthe appropriate bargaining unit, (3) the conduct of thehearing resulted in prejudicial error by virtue of theHearing Officer's refusal to strike testimony regardingthe contents of rules of the Petitioner, such testimonynot being the best evidence, and (4) the Petitioner iscreating the possibility of labor strife by splinteringthe bargaining unitsRespondent's contentions seek to relitigate conten-tionsmade prior to and rejected in the RegionalDirector's decision in Case 20-RC-83632 and in theBoard's denial of Respondent's request for review ofthat decision Inasmuch as Respondent has already liti-gated such contentions, it has not raised any issuewhich is properly triable in this proceeding 3'We have again examined the Decision and Direction of ElectioninCase 20-RC-8363 and made an independentreview ofthe recordof the hearing in the representation case andconcludethat the RegionalDirector s findings werecorrect3E Z Davies Chevrolet161NLRB1380 enfd395 F 2d 191 (C A 9)182 NLRB No 94 FRIENDLY FORD647As all material issues have been previously decidedby the Board, or admitted by Respondent's answerto the complaint, there are no matters requiring a hearingbefore a Trial Examiner Accordingly, the General Coun-sel'sMotion for Summary Judgment is granted Onthe basis of the record before it, the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is and at all times material herein hasbeen a California corporation with an office and placeof business located in Fresno, California, where it hasbeen engaged in the retail sale of new and used automo-bilesDuring the past year, a representative period,Respondent, in the course and conduct of its businessoperations, made retail sales of goods and services valuedin excess of $500,000 During the same period, Respond-ent purchased and received goods and materials valuedin excess of $50,000 from Ford Motor Company, SanJose,California,Division,which company purchasedand received goods and materials valued in excess of$50,000 directly from outside the State of CaliforniaRespondent admits, and we find, that Respondentis, and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Actrepresentative of the employees in said unit and theUnion continues to be such representativeB The Request ToBargainand Respondent's RefusalCommencing on or about April 17, 1969, and continuing to date, the Union has requested and is requestingthe Respondent to bargain collectively with the Unionas the exclusive collective-bargaining representative ofthe employees in the above-described unit Since May6, 1969, and continuing to date, the Respondent hasrefused and continues to refuse to bargain collectivelywith the Union as exclusive collective-bargaining repre-sentative of all employees in said unitAccordingly, we find that the Union was duly certifiedas the collective-bargaining representative of the employ-ees of the Respondent in the appropriate unit describedabove and that the Union at all times since February20, 1969, has been and now is the exclusive bargainingrepresentative of all the employees in the aforesaidunit,within the meaning of Section 9(a) of the ActWe further find that the Respondent has since May6, 1969, refused to bargain collectively with the Unionas the exclusive bargaining representative of its employ-ees in the appropriate unit By such refusal the Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1)of the ActIITHE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers,AFL-CIO,District Lodge No 87 is, and atall times material herein has been,a labor organizationwithin the meaning of Section 2(5) of the ActIIITHE UNFAIRLABOR PRACTICESA TheRepresentationProceedingIThe unitThe following employees constitute a unit appropriatefor collective bargaining within the meaning of Section9(b) of the ActAll new car, used car, fleet and truck departmentsalesmen employed at the Employer's Fresno, Cali-fornia operations, excluding all other employees,guards and supervisors as defined in the Act2The certificationOn February 12, 1969, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Directorfor Region 20, designated the Union as their representa-tve for the purposes of collectve bargaining with theRespondent, and on February 20, 1969, the RegionalDirector certified the Union as the collective-bargainingIVTHE EFFECT OF THEUNFAIR LABORPRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsas described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerceV THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom and, upon request, bargain collec-tivelywith the Union as the exclusive representativeof all employees in the appropriate unit, and, if anunderstanding is reached, embody such understandingin a signed agreementIn order to insure that the employees in the appropriateunitwillbe accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial year of certification as beginningon the date the Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit SeeMar-JacPoultry Company, Inc,136 NLRB 785,Commerce Com-pany d/bl a Lamar Hotel,140 NLRB 226, 229, enfd328 F 2d 600 (C A 5), cert denied 379 U S 817,Burnett 648DECISIONSOF NATIONALLABOR RELATIONS BOARDConstruction Company,149NLRB 1419,1421, enfd.350 F. 2d 57 (C. A. 10).CONCLUSIONS OF LAW1.Valley Ford Sales, Inc., d/b/a Friendly Ford (for-merly d/b/a Paul Johnson Ford), is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, District Lodge No. 87,isa labor organization within the meaning of Section2(5) of the Act.3.The following unit is an appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(a) of the Act:All new car, used car, fleet and truck departmentsalesmen employed at the Employer's Fresno, Cali-fornia operations, excluding all other employees,guards and supervisors as defined in the Act.4.Since February 20, 1969, the Union has been theexclusive representative of all employees in the aforesaidappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5.By refusing on or about May 6, 1969, and atalltimes thereafter, to bargain collectively with theUnion as the exclusive bargaining representative of allthe employees in the appropriate unit, the Respondenthas engaged in and isengagingin unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, the Respondenthas interfered with, restrained, and coerced, and isinterferingwith, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Section7 of the Act, and has thereby engagedin and is engagingin unfair practices within the meaning of Section 8(a)(1)of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby orders that theRespondent,Valley FordSales, Inc., d/b/a Friendly Ford (formerly d/b/a PaulJohnson Ford), Fresno, California, its officers,agents,successors, and assigns, shall:1.Cease anddesist from:(a)Refusing to bargain collectivelyconcerning wages,hours, and otherterms and conditionsof employmentwith theInternationalAssociation of Machinists andAerospace Workers, AFL-CIO, District Lodge No. 87,as the exclusive bargaining representative of its employ-ees in thefollowing appropriate unit:All new car, used car, fleet and truckdepartmentsalesmen employedat the Employer's Fresno, Cali-fornia operations, excluding all other employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-named labororganizationas the exclusive representative of allemployees in the aforesaid appropriate unit with respectto rates of pay, wages, hours, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its place of business in Fresno, California,copies of the attached notice marked "Appendix. "4Copies of said notice, on forms provided by the RegionalDirector for Region 20 shall, after being duly signedby Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify said Regional Director for Region 20, inwriting, within 10 days from the date of this Decisionand Order, what steps Respondent has taken to complyherewith." In the event this Order is enforced by a Judgment of the UnitedStatesCourt of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "PostedPursuant to a Judgment the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectively withthe InternationalAssociation of Machinists andAerospace Workers, AFL-CIO, District Lodge No.87, as the exclusive representative of the employeesin the bargainingunit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union as the exclusive representative ofallour employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours,and other terms and conditions of employment,and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargainingunit is:All new car, used car, fleet and truck depart-ment salesmen employed at the Employer's DatedFRIENDLY FORD649Fresno,California operations, excluding allother employees, guards and supervisors asdefined in the Act.VALLEYFORD SALES,INC.,D/B/A FRIENDLY FORD'(FORMERLYD/B/A PAUL JOHNSONFORD)By(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnoticemust remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced, or covered byany other material.,Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 13050 Federal Building, Box 36047, 450 GoldenGate Avenue, San Francisco, California 94102, Tele-phone 415-556-3197.I